                                           Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE LYFT INC. SECURITIES                       Case No. 19-cv-02690-HSG
                                           LITIGATION
                                   8                                                        ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART DEFENDANTS'
                                   9                                                        MOTION TO DISMISS
                                  10                                                        Re: Dkt. No. 78
                                  11

                                  12
Northern District of California




                                               This is a consolidated securities class action brought by Plaintiff Rick Keiner against
 United States District Court




                                  13
                                       Defendant Lyft Inc. (“Lyft” or “the Company”), Logan Green, Co-Founder, Chief Executive
                                  14
                                       Officer, and Director on Lyft’s board of directors (the “Board”), John Zimmer, Co-Founder,
                                  15
                                       President and Vice Chairman of the Board, Brian Roberts, Chief Financial Officer, Prashant
                                  16
                                       (Sean) Aggarwal, Chairman of the Board, Board Members Ben Horowitz, Valerie Jarrett, David
                                  17
                                       Lawee, Hiroshi Mikitani, Ann Miura-Ko, Mary Agnes (Maggie) Wilderotter, and Former Board
                                  18
                                       Member Jonathan Christodoro (“Individual Defendants,” and collectively with Lyft,
                                  19
                                       “Defendants”). In his complaint, Plaintiff alleges violations of Sections 11, 12(a)(2) and 15 of the
                                  20
                                       Securities Act of 1933 (the “Securities Act”): making untrue statements and misleading statements
                                  21
                                       under Section 11, and control person liability under Section 15. See Dkt. No. 74 (Consolidated
                                  22
                                       Class Action Complaint or “CCAC”) ¶¶ 213–34.1 Pending before the Court is Defendants’ motion
                                  23
                                       to dismiss the consolidated class action complaint, for which briefing is complete. Dkt. Nos. 78
                                  24
                                       (“Mot.”), 84 (“Opp.”), and 88 (“Reply”). For the following reasons, the Court GRANTS IN
                                  25
                                       PART and DENIES IN PART Defendants’ motion to dismiss.2
                                  26
                                  27   1
                                         Plaintiff no longer asserts any Section 12(a)(2) claim against Defendants. See Dkt. No. 84 at 29
                                  28   n.48.
                                       2
                                         The Court finds this matter is appropriate for disposition without oral argument and the matter is
                                          Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 2 of 22



                                         I.    BACKGROUND
                                   1
                                               Lyft is a rideshare company that “sought to revolutionize transportation by launching its
                                   2
                                       peer-to-peer marketplace for on-demand ridesharing.” CCAC at ¶ 4. Lyft registered its issuance
                                   3
                                       of common stock “under the Securities Act of 1933, as amended, pursuant to Lyft’s registration
                                   4
                                       statement on Form S-1 (File No. 333-229996) declared effective on March 28, 2019.” Id. at ¶ 3.
                                   5
                                       Lyft offered 32.5 million shares to the public through an initial public offering (“IPO”) at a price
                                   6
                                       of $72.00 per share, generating total proceeds of $2.34 billion. Id. at ¶ 5.
                                   7
                                               According to Plaintiff, Lyft made representations in the Registration Statement and
                                   8
                                       Prospectus filed in connection with the IPO that “were materially misleading, omitted information
                                   9
                                       necessary in order to make the statements not misleading, and omitted material facts required to be
                                  10
                                       stated therein.” Id. ¶ 6. “Specifically, the Registration Statement misled investors with respect to:
                                  11
                                       (1) the potential for severe reputational damage and legal liability due to rampant sexual assaults
                                  12
Northern District of California




                                       committed by Lyft drivers; (2) the Company’s actual national market share; (3) the key metrics
 United States District Court




                                  13
                                       promoted by the Company to investors as important measurements of the Company’s financial
                                  14
                                       performance and growth were about to be abandoned; (4) the Company was days away from
                                  15
                                       closing its first quarter with a massive loss; (5) safety issues regarding the Company’s bike sharing
                                  16
                                       business jeopardized the Company’s growth plans; and (6) labor conflicts with the Company’s
                                  17
                                       drivers, all of which were known to, but concealed by Defendants at the time of the IPO.” Id.
                                  18
                                        II.    REQUEST FOR JUDICIAL NOTICE
                                  19
                                               Defendants request that the Court take judicial notice of or consider incorporated by
                                  20
                                       reference the following 15 documents: (1) U.S. Securities Exchange Commission (“SEC”) filings
                                  21
                                       (Exs. 1, 2, 3); (2) news articles (Exs. 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14); and (3) Plaintiff’s
                                  22
                                       amended certification (Ex. 15). Dkt. No. 79; Dkt. No. 78-1 (“Smith Decl.”), Exs. 1–15. Plaintiff
                                  23
                                       filed no objection to Defendants’ request for judicial notice.
                                  24
                                               In Khoja v. Orexigen Therapeutics, the Ninth Circuit clarified the judicial notice rule and
                                  25
                                       incorporation by reference doctrine. 899 F.3d 988 (9th Cir. 2018). Under Federal Rule of
                                  26
                                       Evidence 201, a court may take judicial notice of a fact “not subject to reasonable dispute because
                                  27

                                  28
                                       deemed submitted. See Civil L.R. 16-5.
                                                                                            2
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 3 of 22




                                   1   it . . . can be accurately and readily determined from sources whose accuracy cannot reasonably be

                                   2   questioned.” Fed. R. Evid. 201(b)(2). Accordingly, a court may take “judicial notice of matters of

                                   3   public record,” but “cannot take judicial notice of disputed facts contained in such public records.”

                                   4   Khoja, 899 F.3d at 999 (citation and quotations omitted). The Ninth Circuit has clarified that if a

                                   5   court takes judicial notice of a document, it must specify what facts it judicially noticed from the

                                   6   document. Id. Separately, the incorporation by reference doctrine is a judicially created doctrine

                                   7   that allows a court to consider certain documents as though they were part of the complaint itself.

                                   8   Id. at 1002. This is to prevent plaintiffs from cherry-picking certain portions of documents that

                                   9   support their claims, while omitting portions that weaken their claims. Id. However, it is

                                  10   improper to consider documents “only to resolve factual disputes against the plaintiff’s well-pled

                                  11   allegations in the complaint.” Id. at 1014.

                                  12          The Court will consider Lyft’s Form S-1 Registration Statement that Plaintiff alleges
Northern District of California
 United States District Court




                                  13   contained false and/or misleading statements for the purpose of determining what was disclosed to

                                  14   the market. See Dkt. No. 78-2 (“Registration Statement). Because “the plaintiff refers extensively

                                  15   to the document [and] the document forms the basis of the plaintiff’s claim,” the Court GRANTS

                                  16   the motion as to Exhibit 1, finding this document incorporated by reference. Khoja, 899 F.3d at

                                  17   1002 (quoting United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003)); see also In re

                                  18   Restoration Robotics, Inc. Sec. Litig., 417 F. Supp. 3d 1242, 1253 (N.D. Cal. 2019) (finding

                                  19   incorporated by reference a prospectus filed with the SEC in a Section 11 and 15 securities case).

                                  20          The Court next GRANTS Defendants’ motion for judicial notice of Exhibit 15, Plaintiff’s

                                  21   Amended Certification. The Private Securities Litigation Reform Act (“PSLRA”) requires a

                                  22   plaintiff’s certification to be filed with the complaint to establish standing to bring a suit under

                                  23   Section 11, 15 U.S.C. § 77z-1(a)(2), and thus the Amended Certification is appropriately

                                  24   considered “part of the complaint,” such that the incorporation by reference doctrine applies.

                                  25   Defendants also request that the Court take judicial notice of Exhibits 6 and 11, news articles

                                  26   specifically referenced in the complaint, and Exhibits 2 and 3, the Company’s 10-Q filed May 14,

                                  27   2019 and Uber’s Form S-1 Registration Statement. Although the documents do not contain

                                  28   allegedly misleading statements themselves, they form the basis of Plaintiff’s allegations as to
                                                                                          3
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 4 of 22




                                   1   why representations in the Registration Statement are misleading. Accordingly, the Court

                                   2   GRANTS Defendants’ request for judicial notice as to Exhibits 2, 3, 6, and 11.

                                   3               Defendants’ Exhibits 4, 5, 7, 8, 9, 10, 12, 13, and 14 are not specifically referenced in the

                                   4   CCAC or relevant to the Court’s analysis. Therefore, Defendants’ request as to those exhibits is

                                   5   DENIED AS MOOT.

                                   6   III.        LEGAL STANDARD
                                   7          A.      Rule 12(b)(6) Standard
                                   8               Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                   9   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  10   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  11   granted under Federal Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is

                                  12   appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to support
Northern District of California
 United States District Court




                                  13   a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th

                                  14   Cir. 2008). To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a

                                  15   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                  16   A claim is facially plausible when a plaintiff pleads “factual content that allows the court to draw

                                  17   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                  18   556 U.S. 662, 678 (2009).

                                  19               In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  20   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  21   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  22   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  23   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  24   2008).

                                  25            B.      Section 11 of the Securities Act
                                  26               “[S]ection 11 of the 1933 Securities Act creates a private remedy for any purchaser of a

                                  27   security if ‘any part of the registration statement, when such part became effective, contained an

                                  28   untrue statement of a material fact or omitted to state a material fact required to be stated therein
                                                                                              4
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 5 of 22




                                   1   or necessary to make the statements therein not misleading.’” In re Daou Sys., Inc., 411 F.3d

                                   2   1006, 1027 (9th Cir. 2005) (quoting 15 U.S.C. § 77k(a)). To allege a Section 11 claim, a plaintiff

                                   3   must show “(1) that the registration statement contained an omission or misrepresentation, and (2)

                                   4   that the omission or misrepresentation was material, that is, it would have misled a reasonable

                                   5   investor about the nature of his or her investment.” Rubke v. Capitol Bancorp Ltd., 551 F.3d

                                   6   1156, 1161 (9th Cir. 2009) (quoting In re Daou, 411 F.3d at 1027). Importantly, “[n]o scienter is

                                   7   required for liability under § 11; defendants will be liable for innocent or negligent material

                                   8   misstatements or omissions.” In re Daou, 411 F.3d at 1027 (quoting In re Stac Elecs. Sec. Litig.,

                                   9   89 F.3d 1399, 1404 (9th Cir. 1996)).

                                  10          Unlike Section 10(b) claims, the heightened pleading standards of the PSLRA do not apply

                                  11   to Section 11 claims. See Rubke, 551 F.3d at 1161. Instead, “only allegations of fraudulent

                                  12   conduct must satisfy the heightened pleading requirements of Rule 9(b),” and “[a]llegations of
Northern District of California
 United States District Court




                                  13   non-fraudulent conduct need satisfy only the ordinary notice pleading standards of Rule 8(a).” In

                                  14   re Daou, 411 F.3d at 1027 (citing Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1103–04 (9th

                                  15   Cir. 2003)).

                                  16   IV.    ANALYSIS
                                  17          Defendants argue that Plaintiff fails to adequately plead that any materially false or

                                  18   misleading statement or omission was made in the Registration Statement. Mot. at 8–22.

                                  19   Defendants also argue that Plaintiff has not adequately alleged Section 11 damages for the safety,

                                  20   first quarter, and driver benefits statements given that the decline in stock price occurred after the

                                  21   first-filed complaint was brought. Mot. at 24–25. The Court addresses Defendants’ arguments by

                                  22   analyzing the categories of statements identified in the CCAC.

                                  23           A.     Rider Safety and Related Risk Factors
                                  24          According to Plaintiff, “[f]rom its inception, Lyft cultivated an image of a Company built

                                  25   on trust, safety, and dedication to social responsibility—particularly in relation to women.”

                                  26   CCAC at ¶92. Plaintiff alleges that “the Registration Statement repeatedly emphasized Lyft’s

                                  27   culture, values, and brand reputation,” id. at ¶102, pointing to the following statements:

                                  28                   To advance our mission, we aim to build the defining brand of our
                                                                                          5
                                           Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 6 of 22



                                                      generation and to promote a company culture based on our unique
                                   1                  values . . . These values have given rise to a unique company culture
                                                      that fosters an amazing community of drivers, riders and employees,
                                   2                  and has helped establish Lyft as a widely-trusted and recognized
                                                      brand. We believe many users are loyal to Lyft because of our values,
                                   3                  brand and commitment to social responsibility.
                                                      ...
                                   4                  Culture and Values. Our core values are Be Yourself, Uplift Others
                                                      and Make it Happen. Our team members, who uphold our values and
                                   5                  live our mission every day, are at the forefront of cultivating and
                                                      spreading this culture across the drivers, riders and communities we
                                   6                  serve. This continuous interaction across the entire Lyft community
                                                      creates a virtuous cycle which further reinforces our culture and fuels
                                   7                  our growth.
                                                      Authentic Brand. We believe the authenticity of our culture and
                                   8                  values positions us to build the defining brand of our generation. Our
                                                      brand embodies a commitment to exceptional offerings and social
                                   9                  responsibility. We have built a brand that balances our mission-driven
                                                      ethos with a friendly, hospitality-oriented personality. The strength of
                                  10                  our brand is a key driver of our ability to attract and retain users and
                                                      serves as a strategic differentiator. We believe that affinity for our
                                  11                  brand will continue to strengthen as consumers increasingly gravitate
                                                      towards brands that are purpose-driven and emphasize corporate
                                  12                  social responsibility.
Northern District of California
 United States District Court




                                                      ...
                                  13                  Consumers, especially millennials, are gravitating towards brands
                                                      that value community engagement and embrace social and
                                  14                  environmental responsibility. 88% of millennials expect companies
                                                      to produce and communicate the results of corporate social
                                  15                  responsibility efforts, and 89% of consumers are likely to switch
                                                      brands to one that is associated with a good cause, given similar price
                                  16                  and quality.
                                                      ...
                                  17                  Safety is our top priority, and establishing a community built on trust
                                                      and safety is paramount to our success.
                                  18                  ...
                                                      Although we face intense competition, our values, brand, innovation
                                  19                  and focused execution have driven increased ridesharing market share
                                                      in the United States . . . We believe we have differentiated our
                                  20                  business from these competitors by building a multimodal TaaS
                                                      network at scale while upholding our culture and values and creating
                                  21                  a brand that embodies a commitment to exceptional offerings and
                                                      social responsibility, but we must continue to respond to competitive
                                  22                  pressures.
                                                      ...
                                  23                  We believe that the principal competitive factors in our market
                                                      include . . . brand; trust, safety, reliability and privacy
                                  24
                                       CCAC at ¶¶103–109; see also Registration Statement at 2, 3, 5, 7, 87, 158.3
                                  25

                                  26   3
                                         Plaintiff also identifies an entire section of the Registration Statement titled, “Our Commitment
                                  27   to Trust & Safety,” which similarly emphasizes Lyft’s efforts to promote safety. CCAC at ¶109.
                                       Specifically, it identifies the following safety features: “Critical Reponses Line,” “Driving Record
                                  28   and Background Checks,” “Two-Way Ratings,” and “Zero-Tolerance Policy.” Id.; see also
                                       Registration Statement at 155–56.
                                                                                            6
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 7 of 22




                                   1   Plaintiff alleges that these statements regarding safety were materially false or misleading

                                   2   “because they failed to disclose that (1) the Company faced serious reputational damage and legal

                                   3   liability from pervasive incidents of assault, both physical and sexual, perpetrated by Lyft drivers

                                   4   prior to the IPO; and (ii) the Company’s safety and response policies were wholly inadequate.”

                                   5   CCAC at ¶110.

                                   6          Plaintiff also alleges that the related “Risk Factor[s]” identified in the Registration

                                   7   Statement “omitted . . . other facts necessary to make the statements made not misleading.” Id. at

                                   8   ¶116. Specifically, none of the disclosures made any “mention of sexual assault at all,” and

                                   9   “[g]iven the severe risk of brand damage that could arise from sexual assault allegations, Lyft’s

                                  10   failure to mention anything related to the issue is glaring.” Id. at ¶117. Plaintiff points to the

                                  11   following statements:

                                  12                  We believe that building a strong reputation and brand as a safe,
Northern District of California
 United States District Court




                                                      reliable and affordable platform and continuing to increase the
                                  13                  strength of the network effects among the drivers and riders on our
                                                      platform are critical to our ability to attract and retain qualified drivers
                                  14                  and riders. The successful development of our reputation, brand and
                                                      network effects will depend on a number of factors, many of which
                                  15                  are outside our control. Negative perception of our platform or
                                                      company may harm our reputation, brand and networks effects,
                                  16                  including as a result of: • complaints or negative publicity about us,
                                                      drivers on our platform, riders, our offerings or our policies and
                                  17                  guidelines, even if factually incorrect or based on isolated incidents;
                                                      . . . • a failure to operate our business in a way that is consistent with
                                  18                  our values and mission; • inadequate or unsatisfactory user support
                                                      service experiences; • illegal or otherwise inappropriate behavior by
                                  19                  our management team or other employees or contractors;
                                                      ...
                                  20                  Our company culture has contributed to our success and if we cannot
                                                      maintain this culture as we grow, our business could be harmed. We
                                  21                  believe that our company culture, which promotes authenticity,
                                                      empathy and support for others, has been critical to our success. We
                                  22                  face a number of challenges that may affect our ability to sustain our
                                                      corporate culture . . . If we are not able to maintain our culture, our
                                  23                  business, financial condition and results of operations could be
                                                      adversely affected.
                                  24                  ...
                                                      We could be subject to claims from riders, drivers or third parties that
                                  25                  are harmed whether or not our platform is in use, which could
                                                      adversely affect our business, brand, financial condition and results
                                  26                  of operations. We are regularly subject to claims, lawsuits,
                                                      investigations and other legal proceedings relating to injuries to, or
                                  27                  deaths of, riders, drivers or third parties that are attributed to us
                                                      through our offerings. We may also be subject to claims alleging that
                                  28                  we are directly or vicariously liable for the acts of the drivers on our
                                                                                           7
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 8 of 22



                                                      platform. We may be subject to personal injury claims whether or not
                                   1                  such injury actually occurred as a result of activity on our platform.
                                                      For example, third parties have in the past asserted legal claims
                                   2                  against us in connection with personal injuries related to the actions
                                                      of a driver or rider who may have previously utilized our platform,
                                   3                  but was not at the time of such injury. We have incurred expenses to
                                                      settle personal injury claims, which we sometimes choose to settle for
                                   4                  reasons including expediency, protection of our reputation and to
                                                      prevent the uncertainty of litigating, and we expect that such expenses
                                   5                  will continue to increase as our business grows and we face increasing
                                                      public scrutiny.
                                   6                  ...
                                                      In the ordinary course of our business, various parties have from time
                                   7                  to time claimed, and may claim in the future, that we are liable for
                                                      damages related to accidents or other incidents involving drivers or
                                   8                  riders using or who have used services offered on our platform, as
                                                      well as from third parties. We are currently named as a defendant in
                                   9                  a number of matters related to accidents or other incidents involving
                                                      drivers on our platform, other riders and third parties.
                                  10
                                       Id. at ¶¶113–15, 117; Registration Statement at 27, 33 44, 163.
                                  11
                                              Defendants argue that these allegations fail to plead a Section 11 claim. First, Defendants
                                  12
Northern District of California




                                       argue that the safety statements in paragraphs 103–109 of the complaint constitute non-actionable
 United States District Court




                                  13
                                       puffery. Mot. at 14. Second, they contend that the related risk factor statements cannot support a
                                  14
                                       claim because the warned-of risks had not actually materialized at the time of the IPO. Id. at 13.
                                  15
                                       Third, Defendants argue that Lyft specifically disclosed driver safety incidents and potential
                                  16
                                       liability from the incidents, contrary to Plaintiff’s allegations. Id. at 9. Defendants point to the
                                  17
                                       following statements in the Registration Statement:
                                  18
                                                      Illegal, improper or otherwise inappropriate activity of users, whether
                                  19                  or not occurring while utilizing our platform, could expose us to
                                                      liability and harm our business, brand, financial condition and results
                                  20                  of operations
                                                      ...
                                  21                  Illegal, improper or otherwise inappropriate activities by users,
                                                      including the activities of individuals who may have previously
                                  22                  engaged with, but are not then receiving or providing services offered
                                                      through, our platform or individuals who are intentionally
                                  23                  impersonating users of our platform could adversely affect our brand,
                                                      business, financial condition and results of operations. These
                                  24                  activities may include assault, theft, unauthorized use of credit and
                                                      debit cards or bank accounts, sharing of rider accounts and other
                                  25                  misconduct.
                                                      ...
                                  26                  The Company is currently named as a defendant in a number of
                                                      litigation matters related to accidents or other trust and safety
                                  27                  incidents involving drivers or passengers using the Lyft Platform
                                  28   Registration Statement at 11, 28, 163, F-31. Finally, Defendants argue that the occurrence of
                                                                                          8
                                           Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 9 of 22




                                   1   assaults involving Lyft drivers was widely reported by the media, such that Plaintiff cannot base a

                                   2   Section 11 claim on the omission of publicly available information. Mot. at 11.

                                   3          As noted, Defendants argue that Lyft was not required to explicitly disclose the sexual

                                   4   assault allegations and litigation, and that the legal disclosures identified were sufficient. The

                                   5   Court recognizes that “Section 11 does not require the disclosure of all information a potential

                                   6   investor might take into account when making his decision.” Rubke, 551 F.3d at 1163. However,

                                   7   at the pleading stage, “Section 11 ‘places a relatively minimal burden on a plaintiff’[:] . . . ‘he

                                   8   need only show a material misstatement or omission to establish his prima facie case.’” Hildes v.

                                   9   Arthur Andersen LLP, 734 F.3d 854, 859 (9th Cir. 2013) (quoting Herman & MacLean v.

                                  10   Huddleston, 459 U.S. 375, 382 (1983)). Here, Plaintiff argues that Defendants’ legal disclosures

                                  11   omitted clear reference to the sexual assault litigation that Lyft faced, which he contends was

                                  12   materially misleading in light of Lyft’s touted “values.” The parties disagree as to whether
Northern District of California
 United States District Court




                                  13   references to “assault” and “trust and safety issues” adequately disclosed the sexual assault

                                  14   litigation. The adequacy of the disclosures is not “so obvious” that the Court may resolve this

                                  15   dispute at the motion to dismiss stage. See Pirani v. Slack Techs., Inc., 445 F. Supp. 3d 367, 386

                                  16   (N.D. Cal. 2020) (denying dismissal of Section 11 claims where “the adequacy of [defendant’s]

                                  17   disclosures [was] not so obvious that reasonable minds [could] not differ”) (internal citation

                                  18   omitted). Under the standard that applies at this stage of the case, Plaintiff’s allegation that the

                                  19   omission of any mention of potential liability from sexual assaults perpetuated by drivers against

                                  20   riders made Lyft’s statements regarding safety materially misleading is sufficient. See Berson v.

                                  21   Applied Signal Tech., Inc., 527 F.3d 982, 987 (9th Cir. 2008) (“Absent undisputed evidence that

                                  22   these were terms of art that investors would have understood to refer to [the omitted facts], we

                                  23   cannot find, as a matter of law, that defendants disclosed [the omitted facts].”). 4

                                  24

                                  25
                                       4
                                         Plaintiff’s allegations under 17 C.F.R. § 229.303(a)(3)(iii) (“Item 303”) and 17 C.F.R. § 229.105
                                       (“Item 105”) similarly meet the standard applicable at this stage. Item 303 requires a company to
                                  26   provide disclosures about “any known trends or uncertainties that have had or that the registration
                                       reasonably expects will have a material favorable or unfavorable impact on net sales or revenues
                                  27   or income from continuing operations.” 17 C.F.R. § 229.303(a)(3)(iii). Item 105 requires a
                                       company disclose a “discussion of the most significant factors that make the offering speculative
                                  28   or risky.” Id. at § 229.105. Plaintiff alleges that “Lyft saw an increase in the number of sexual
                                       assaults its drivers committed” and that the “[s]exual assault complaints against Lyft drivers were
                                                                                           9
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 10 of 22




                                   1          Defendants also argue that the market knew of the sexual assault complaints and litigation

                                   2   at the time of the IPO. Mot. at 11–12. Although “[p]ublicly available information cannot be a

                                   3   material omission under federal securities laws,” Sanchez v. IXYS Corp., No. 17-cv-06441-WHO,

                                   4   2018 WL 4787070, at *3 (N.D. Cal. Oct. 2, 2018), Defendants do not establish as a matter of law

                                   5   that the complaints and litigation were in the public domain. Plaintiff alleges that the majority of

                                   6   sexual assault complaints and litigation “were not publically known until after the IPO,” even

                                   7   though assault victims often lodged individual complaints with Lyft. CCAC at ¶111. Specifically,

                                   8   Plaintiff points to the “pervasive” nature of the problem and the limited information available to

                                   9   the public. Id. at ¶¶111–113. Defendants’ reliance on exemplary news reports does not rebut

                                  10   Plaintiff’s allegations. For this reason, the cases cited by Defendants do not support their

                                  11   sweeping argument. In Sanchez, the court found that the specific analyst projections that the

                                  12   plaintiff contended were omitted from the proxy were easily accessible on Bloomberg. 2018 WL
Northern District of California
 United States District Court




                                  13   4787070, at *3. Similarly, in Vignola v. FAT Brands, Inc., the plaintiff alleged that the offering

                                  14   documents at issue failed to disclose that a defendant’s stock was previously delisted. No. 18-cv-

                                  15   7469-PSG (PLAx), 2019 WL 6138473, at *14 (C.D. Cal. June 14, 2019). The Vignola court

                                  16   found that such information was available to investors because “the delisting was publically

                                  17   disclosed at the time it occurred.” Id. But here, Defendants do not show that the underlying

                                  18   information allegedly omitted (including individual complaints and litigation) was specifically

                                  19   disclosed to the public.

                                  20          Defendants next argue that the related risk factor statements cannot support a claim

                                  21   because Plaintiff fails to plead that the warned-of risks had actually materialized at the time of the

                                  22   IPO. Mot. at 13. However, Plaintiff’s allegation is that the Registration Statement failed to warn

                                  23   of reputational risk due to the sexual assault allegations and litigation and that such reputational

                                  24   risk had already materialized by the time of Lyft’s IPO:

                                  25                  [T]he Company faced serious reputational damage and legal liability
                                  26
                                  27   abundant and increasing.” CACC at ¶¶131, 133. Plaintiff also alleges that Lyft faced “severe risk
                                       of brand damage that could arise from sexual assault allegations,” due to its historical “cultivat[ion
                                  28   of] an image of a Company built on trust, safety, and a dedication.” Id. at ¶92. These allegations
                                       are sufficient at this stage.
                                                                                       10
                                           Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 11 of 22



                                                      from pervasive incidents of assault, both physical and sexual,
                                   1                  perpetrated by Lyft drivers prior to the IPO
                                                      ...
                                   2                  The “Risk Factors” provided in the Registration Statement were
                                                      materially misleading, omitted to state other facts necessary to make
                                   3                  the statements made not misleading, and omitted material facts
                                                      required to be stated therein because they described the risks as
                                   4                  hypothetical possibilities, despite the fact that the warned of risks had
                                                      already occurred and continued to occur
                                   5
                                       CCAC at ¶¶110, 116. Accordingly, the Court disagrees with Defendants’ argument and finds that
                                   6
                                       the Plaintiff’s allegations as to the related risk factor statements sufficiently plead a Section 11
                                   7
                                       action.5
                                   8
                                               Finally, Defendants argue that the rider safety statements, CCAC at ¶¶103–109, amount to
                                   9
                                       non-actionable puffery. Here, the Court agrees. “In the Ninth Circuit, vague, generalized
                                  10
                                       assertions of corporate optimism or statements of mere puffing are not actionable material
                                  11
                                       misrepresentations under federal securities laws because no reasonable investor would rely on
                                  12
Northern District of California




                                       such statements.” In re Restoration Robotics, Inc. Sec. Litig., 417 F. Supp. 3d 1242, 1255 (N.D.
 United States District Court




                                  13
                                       Cal. 2019) (internal quotations omitted); see also Retail Wholesale & Dep’t Store Union Local
                                  14
                                       338 Ret. Fund v. Hewlett-Packard Co., 845 F.3d 1268, 1276 (9th Cir. 2017) (finding a company’s
                                  15
                                       statements expressing a “commitment to doing the right thing” and striving to be “a company
                                  16
                                       known for its ethical leadership” aspirational and not capable of objective verification). The rider
                                  17
                                       safety statements do not make specific representations regarding rider safety. Tellingly, Plaintiff
                                  18
                                       does not argue that the description of any safety measure highlighted in the Registration Statement
                                  19
                                       was false or misleading, but instead argues that Lyft’s statements regarding its commitment to
                                  20
                                       safety were misleading because “Lyft knew that it was doing poorly in this area.” Opp. at 16
                                  21
                                       (citing In re Apple Inc. Sec. Litig., No. 19-cv-02033-YGR, 2020 WL 2857397, at *14 (N.D. Cal.
                                  22
                                       June 2, 2020)). In Apple, the court found actionable defendant’s statement that its product was
                                  23
                                       “off to a really great start,” where the complaint detailed that defendant was about to cut
                                  24

                                  25   5
                                         Additionally, while Defendants appear to argue that Plaintiff fails to sufficiently plead that the
                                  26   sexual assault allegations or litigation existed at the time of the IPO, see Mot. at 11 (citing Wong v.
                                       Arlo Techs., Inc., No. 19-cv-00372-BLF, 2019 WL 7834762, at *7 (N.D. Cal. Dec. 19, 2019)), the
                                  27   Court disagrees. Although Plaintiff points to news stories disclosing sexual assault allegations and
                                       litigation that were published after the IPO, he also alleges that “Lyft knew” of these allegations
                                  28   prior to the IPO, and points to incidents occurring prior to the IPO which were not disclosed. See
                                       CACC at ¶¶111, 135.
                                                                                           11
                                           Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 12 of 22




                                   1   productions lines and witnesses reported that “sales were weak and that preorders were lower than

                                   2   for previous [versions of the product].” 2020 WL 2857397 at *14–15, 25 n.15. However,

                                   3   Plaintiff does not make comparable allegations here. Plaintiff’s allegations regarding the “scores

                                   4   of sexual assaults and lawsuits” do not directly contradict Defendants’ generalized assertions

                                   5   about Lyft’s commitment to safety, its safety measures, and the role safety plays in the rideshare

                                   6   market. Opp. at 16. As Defendants note, the Registration Statement did not state that Lyft

                                   7   guaranteed safety, but instead emphasized its belief in the importance of trust and safety and its

                                   8   commitment to both.6 Accordingly, the Court finds these statements aspirational, indicative of

                                   9   corporate optimism, and not actionable as material misstatements.

                                  10           In summary, the Court GRANTS IN PART and DENIES IN PART Defendants’ motion

                                  11   to dismiss Plaintiff’s Section 11 claim as to the rider safety and related risk factor statements.

                                  12          B.    Market Share
Northern District of California
 United States District Court




                                  13           Plaintiff alleges that “[t]he Registration Statement’s market share claims were substantially

                                  14   overstated.” CCAC at ¶138. Plaintiff points to the following statements:

                                  15                  Our values, brand, innovation and focused execution have driven
                                                      significant growth in market share and in the number of users on our
                                  16                  platform. As ridesharing becomes more mainstream, we believe that
                                                      users are increasingly choosing a ridesharing platform based on brand
                                  17                  affinity and value alignment. Our U.S. ridesharing market share was
                                                      39% in December 2018, up from 22% in December 2016. This
                                  18                  growth comes from both new drivers and riders as well as increased
                                                      ride frequency. For the quarter ended December 31, 2018, we had 8.6
                                  19                  million Active Riders and over 1.1 million drivers who provided
                                                      rides.
                                  20                  Our revenue was $343.3 million, $1.1 billion and $2.2 billion in 2016,
                                                      2017 and 2018, respectively, representing year-over-year growth of
                                  21                  209% from 2016 to 2017 and 103% from 2017 to 2018.
                                                      ...
                                  22                  Although we face intense competition, our values, brand, innovation
                                  23

                                  24
                                       6
                                         Similarly unavailing is Plaintiff’s reliance on In re Massey Energy Co. Sec. Litig., 883 F. Supp.
                                       2d 597, 617–18 (S.D. W. Va. 2012). In Massey, the court found that company statements “that
                                  25   safety at its mines [was] improving” and its “commitment to corporate values, or its claim of
                                       industry leadership in safety and compliance” were not immaterial puffery where plaintiff pled
                                  26   that “there were red flags, i.e., above average fatality rate, S & S citation rate, and Elevated
                                       Enforcement Actions rates.” Id. The allegations in Massey were “not stated in a context of a
                                  27   future prediction, but generally recognize[d] the company’s past achievements and current goals.”
                                       Id. at 618. Here, most of Defendants’ safety statements comment on Lyft’s “belie[fs]” as to the
                                  28   importance of brand, trust, and safety to the ride sharing market and its commitment to these items
                                       going forward.
                                                                                          12
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 13 of 22



                                                        and focused execution have driven increased ridesharing market share
                                   1                    in the United States, growing from 22% in December 2016 to 39% in
                                                        December 2018.
                                   2
                                       Id. at ¶¶136–37; see also Registration Statement at 2, 87. Plaintiff alleges that contrary to Lyft’s
                                   3
                                       representations, market share data from Second Measure “put Lyft’s market share at closer to 28%
                                   4
                                       in the U.S., compared to 69% for Uber.” CCAC at ¶139. Plaintiff also alleges that Uber’s Form
                                   5
                                       S-1 filing on April 11, 2019 further disclosed that Lyft overstated its market share since Uber
                                   6
                                       “claimed a market share greater than 65% in the United States and Canada.” Id. at ¶141.
                                   7
                                                 Defendants argue that Lyft’s market share estimate is not actionable because Plaintiff does
                                   8
                                       not allege any basis upon which to assume that Second Measure’s or Uber’s market share
                                   9
                                       estimates are any more reliable than Lyft’s, and because “Lyft repeatedly cautioned investors that
                                  10
                                       other third-party estimates may be different.” Mot. at 15. In the Registration Statement, Lyft
                                  11
                                       stated:
                                  12                    Our metrics, such as market share, may differ from estimates
Northern District of California
 United States District Court




                                                        published by third parties or from similarly titled metrics of our
                                  13                    competitors due to differences in methodology or the assumptions on
                                                        which we rely.
                                  14                    ...
                                                        Unless otherwise indicated, estimates and information contained in
                                  15                    this prospectus concerning our industry and the market in which we
                                                        operate, including our general expectations, market position, market
                                  16                    opportunity and market size, are based on industry publications and
                                                        reports generated by third-party providers, other publicly available
                                  17                    studies and our internal sources and estimates. This information
                                                        involves a number of assumptions and limitations, and you are
                                  18                    cautioned not to give undue weight to such estimates. Although we
                                                        are responsible for all of the disclosure contained in this prospectus
                                  19                    and we believe the information from the industry publications and
                                                        other third-party sources included in this prospectus is reliable, we
                                  20                    have not independently verified the accuracy or completeness of the
                                                        data contained in such sources.
                                  21
                                       Registration Statement at 41, 64.
                                  22
                                                 The Court agrees with Defendants that these disclosures so obviously disclosed that the
                                  23
                                       other third-party figures may differ from Lyft’s estimates that reasonable minds could not differ.
                                  24
                                       See Pirani, 445 F. Supp. 3d at 385. Plaintiff fails to show that Lyft’s market share statements
                                  25
                                       were materially false or misleading when the Registration Statement identified the source and
                                  26
                                       underlying assumptions of the market share figures, disclosed that Lyft had not independently
                                  27
                                       verified the accuracy of the figures, and specifically disclosed that other third-party estimates may
                                  28
                                                                                         13
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 14 of 22




                                   1   differ. In contrast to the factual debate regarding adequacy and materiality for the rider safety risk

                                   2   factor disclosures, Lyft disclosed precisely the issue Plaintiff claim was obscured. Accordingly,

                                   3   the Court GRANTS Defendants’ motion to dismiss Plaintiff’s § 11 claim as to the market share

                                   4   statements for failure to plead material falsity.

                                   5          C.    “Bookings” Metrics and First Quarter Losses
                                   6          Plaintiff next ties two categories of allegedly misleading or omitted statements to Lyft’s

                                   7   first quarterly report posted on May 7, 2019: (1) Lyft “fail[ed] to disclose that it would no longer

                                   8   report the key metrics [of Bookings and Revenue as a Percentage of Bookings] indicative of the

                                   9   Company’s growth and revenue;” and (2) Lyft “failed to disclose that it was just three days away

                                  10   from closing the first quarter of 2019 with record losses.” CACC at ¶¶151, 153. As to the

                                  11   Bookings metrics, Plaintiff alleges that “the Registration Statement emphasized that Bookings

                                  12   were a ‘key indicator’ of growth for the business and a key metric to analyze revenue growth,” but
Northern District of California
 United States District Court




                                  13   then “these ‘key’ metrics were notably absent when Lyft reported its first quarter 2019 earnings.”

                                  14   Id. at ¶¶144, 147. As to the first quarter losses, “Lyft’s adjusted losses came in at nearly three

                                  15   times analyst expectations,” and “were announced just five weeks after the Offering, but not

                                  16   disclosed in the Registration Statement.” Id. at ¶153.

                                  17          Defendants argue that both arguments fail because “Plaintiff cannot challenge a 10-Q

                                  18   under the Securities Act.” Mot. at 16. Additionally, Defendants argue that Lyft disclosed

                                  19   anticipated first quarter losses and had no duty to disclose the expected specific magnitude of the

                                  20   losses in the Registration Statement. Reply at 10 (citing Registration Statement at 21, 105, F-45).

                                  21   In the Registration Statement, Lyft stated:

                                  22                  We have incurred net losses each year since our inception and we may
                                                      not be able to achieve or maintain profitability in the future. We
                                  23                  incurred net losses of $682.8 million, $688.3 million and $911.3
                                                      million in 2016, 2017 and 2018, respectively. Our expenses will likely
                                  24                  increase in the future as we develop and launch new offerings and
                                                      platform features, expand in existing and new markets, increase our
                                  25                  sales and marketing efforts and continue to invest in our platform.
                                                      These efforts may be more costly than we expect and may not result
                                  26                  in increased revenue or growth in our business. . . . If we are unable
                                                      to successfully address these risks and challenges as we encounter
                                  27                  them, our business, financial condition and results of operations could
                                                      be adversely affected.
                                  28
                                                                                           14
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 15 of 22




                                   1   Registration Statement at 21.

                                   2          The Court agrees that Defendants’ failure to disclose that it would no longer rely on the

                                   3   Bookings metrics and failure to disclose precise anticipated losses for the following quarter do not

                                   4   constitute material omissions that render the Registration Statement materially false or misleading.

                                   5   Although Plaintiff attempts to disguise the allegations as premised on the Registration Statement,

                                   6   he does not point to any statements in the Registration Statement as materially false or misleading.

                                   7   Specifically, Plaintiff does not allege that the Bookings metrics used in the Registration Statement

                                   8   are themselves misleading, and the Court is aware of no basis for imposing a duty to include the

                                   9   same metrics in subsequent financial statements. Similarly, Plaintiff cannot point to any specific

                                  10   anticipated loss or internal happenings that Defendant should have disclosed in the Registration

                                  11   Statement ahead of its first quarter reporting. Instead, Plaintiff relies on generalizations that Lyft

                                  12   was obligated to report that it was expecting a loss because “Lyft set the IPO to occur three days
Northern District of California
 United States District Court




                                  13   before quarter end.” Opp. at 20. The Court finds that as pled there was no duty to disclose this

                                  14   information, especially where Lyft’s disclosures indicated a likely increase in expenses. See In re

                                  15   Worlds of Wonder Sec. Litig., 35 F.3d 1407, 1419 (9th Cir. 1994) (finding company was “under no

                                  16   duty to disclose the precise extent of the anticipated revenue drop” where the “prospectus clearly

                                  17   warned that [the company] expected lower net sales.”). For this reason, Panther Partners Inc. v.

                                  18   Ikanos Commc’ns, Inc., 681 F.3d 114, 122 (2d Cir. 2012), is inapposite. In Panther Partners, the

                                  19   plaintiff alleged that the company failed to disclose extraordinarily high defect rates discovered in

                                  20   the three weeks leading to the IPO. Id. Here, Plaintiff does not identify any known issue or type

                                  21   of loss that should have been disclosed, but simply contends that the first quarter 2019 losses

                                  22   should have been disclosed because Defendants knew they would be higher than analysts

                                  23   expected.

                                  24          Furthermore, “courts have been reluctant to impose liability based upon a failure to

                                  25   disclose financial data for a fiscal quarter in progress.” In re Focus Media Holding Ltd. Litig., 701

                                  26   F. Supp. 2d 534, 540 (S.D.N.Y. 2010) (citation omitted). Plaintiff’s allegations as to these two

                                  27   categories more accurately pertain to Lyft’s first 10-Q filed on May 7, 2019, and § 11 of the

                                  28   Securities Act permits only claims that arise out of the registration statement. See 15 U.S.C.
                                                                                         15
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 16 of 22




                                   1   § 77k(a). Accordingly, the Court GRANTS Defendants’ motion as to the Booking metrics and

                                   2   the first quarter losses.

                                   3          D.     Bikeshare Program and Related Risk Factors
                                   4           Next, Plaintiff alleges that statements regarding Lyft’s bikeshare program were materially

                                   5   misleading because Lyft “failed to disclose that thousands of the bikes in [its] rideshare program

                                   6   suffered from safety and maintenance issues that jeopardized the growth and success that Lyft

                                   7   hoped to achieve through the expansion of its bikeshare offering.” CCAC at ¶170. “By the time

                                   8   of the IPO, Lyft’s bikeshare program was experiencing severe and pervasive safety issues.” Id.

                                   9   Plaintiff points to the following bikeshare program statements in the Registration Statement as

                                  10   misleading:

                                  11                   Singular Focus on Transportation. Transportation is not simply a
                                                       massive market opportunity, but also an extremely complex problem
                                  12                   demanding complete commitment and thoughtful execution. We are
Northern District of California
 United States District Court




                                                       singularly focused on revolutionizing transportation. This enables us
                                  13                   to continually address the needs of a diverse and evolving user base
                                                       through innovative offerings, scale our user network and grow our
                                  14                   market share. We believe that this focused approach is critical to truly
                                                       leading and winning the TaaS market.
                                  15                   ...
                                                       Beyond facilitating our ridesharing marketplace, we also utilize data-
                                  16                   driven insights to improve our network of shared bikes and scooters.
                                                       For our Lyft Scooters offering, we use data science and real-time
                                  17                   analytics to understand and predict rider behavior and scooter
                                                       movement. This informs our on-the-ground operations teams. Our
                                  18                   platform technology helps us pinpoint optimal scooter distribution
                                                       and rebalancing, which helps reduce operational costs, maximize
                                  19                   scooter availability and improve riders’ experience.
                                                       ...
                                  20                   On November 30, 2018 (the Closing Date), the Company completed
                                                       its acquisition of Motivate, a New York-headquartered bikeshare
                                  21                   company, for cash consideration of $250.9 million. The purpose of
                                                       the acquisition is to establish a solid foothold in the bikeshare market
                                  22                   and offer access to new transportation options on the Lyft Platform.
                                                       ...
                                  23                   Bikes and Scooters. Safety is a key tenet that guides our work with
                                                       bikes and scooters. We are providing the necessary education and
                                  24                   support for all riders and are working with partners to provide the
                                                       capital and technology solutions to expand protected bike lanes and
                                  25                   reduce speeding. We are working with organizations, like Together
                                                       For Safer Roads, that collaborate with local bike and pedestrian
                                  26                   advocates to help protect our community members. We are also
                                                       giving away free helmets in select markets for our riders.
                                  27                   ...
                                                       Lyft bikes are standard and electric pedal-assist bicycles. Through our
                                  28                   acquisition of Motivate, the largest bike sharing platform in the
                                                                                         16
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 17 of 22



                                                      United States, we are well-positioned to lead sustainable mobility in
                                   1                  the markets we serve. This platform brings expertise in managing bike
                                                      share systems in partnership with cities and local governments across
                                   2                  the country, currently operating in nine major cities across the United
                                                      States. In 2017, there were more than 35 million bike share trips in
                                   3                  the United States, of which 74% were on Motivate systems.
                                   4   Id. at ¶¶161–169; see also Registration Statement at 147, 148, 156, F-23. Plaintiff also alleges that

                                   5   “the Registration Statement misleadingly assured investors that the factors that could prevent the

                                   6   successful growth of Lyft’s bikeshare program were hypothetical risks rather than concealed

                                   7   realities.” CCAC at ¶186. Plaintiff points to the following related risk disclosures which were

                                   8   “couched . . . in hypothetical terms:”

                                   9                  [T]he market for our other offerings, such as our network of shared
                                                      bikes and scooters, is new and unproven, and it is uncertain whether
                                  10                  demand for bike and scooter sharing will continue to grow and
                                                      achieve wide market acceptance. Our success will depend to a
                                  11                  substantial extent on the willingness of people to widely-adopt
                                                      ridesharing and our other offerings. If the public does not perceive
                                  12                  ridesharing or our other offerings as beneficial, or chooses not to
Northern District of California
 United States District Court




                                                      adopt them as a result of concerns regarding safety, affordability or
                                  13                  for other reasons, whether as a result of incidents on our platform or
                                                      on our competitors’ platforms or otherwise, then the market for our
                                  14                  offerings may not further develop, may develop more slowly than we
                                                      expect or may not achieve the growth potential we expect, any of
                                  15                  which could adversely affect our business, financial condition and
                                                      results of operations.
                                  16                  ...
                                                      While some major cities have widely adopted bike and scooter
                                  17                  sharing, there can be no assurance that new markets we enter will
                                                      accept, or existing markets will continue to accept, bike and scooter
                                  18                  sharing, and even if they do, that we will be able to execute on our
                                                      business strategy or that our related offerings will be successful in
                                  19                  such markets. Even if we are able to successfully develop and
                                                      implement our network of shared bikes and scooters, there may be
                                  20                  heightened public skepticism of this nascent service offering. In
                                                      particular, there could be negative public perception surrounding bike
                                  21                  and scooter sharing, including the overall safety and the potential for
                                                      injuries occurring as a result of accidents involving an increased
                                  22                  number of bikes and scooters on the road. Such negative public
                                                      perception may result from incidents on our platform[.]
                                  23                  ...
                                                      Our bikes and scooters or components thereof, including bikes and
                                  24                  scooters and components that we design and contract to manufacture
                                                      using third-party suppliers, may experience quality problems or
                                  25                  defects from time to time, which could result in decreased usage of
                                                      our network of shared bikes and scooters. There can be no assurance
                                  26                  we will be able to detect and fix all defects in our bikes and scooters.
                                                      Failure to do so could result in lost revenue, litigation or regulatory
                                  27                  challenges, including personal injury or products liability claims, and
                                                      harm to our reputation.
                                  28
                                                                                        17
                                           Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 18 of 22




                                   1   CCAC at ¶¶187, 189; see also Registration Statement at 23, 31–32 (footnotes omitted). Plaintiff

                                   2   contends that these “Risk Factors were materially misleading because the hypothetical risks

                                   3   warned of were present realities [and] Lyft’s fleet of bikes were already experiencing dangerous

                                   4   defects and were being improperly repaired.” CCAC at ¶192 (internal quotation marks omitted).

                                   5           Defendants raise many of the same arguments made previously about rider safety and

                                   6   related risk factors statements. First, Defendants argue that the bikeshare program statements

                                   7   regarding Lyft’s commitment to safety are statements of corporate optimism. Mot. at 20. Second,

                                   8   they contend that the related risk disclosure statements cannot support a claim because “Plaintiff

                                   9   does not allege that the warned-of risk—i.e., that Lyft’s bike business could suffer harm as a result

                                  10   of the bike defects and improper repairs—had already occurred.” Id. (internal citations omitted).

                                  11   Third, Defendants argue that Plaintiff fails to allege that the bikeshare program statements and

                                  12   disclosures were materially misleading because the warnings about possible defects, “improper
Northern District of California
 United States District Court




                                  13   maintenance or repair,” and “quality problems” defeat Plaintiff’s claim. Id. at 18. And fourth,

                                  14   Defendants assert that the statements were not material because “the revenue from Lyft’s entire

                                  15   bike sharing business ‘was not material.” Id. at 18–20.

                                  16           The Court finds that the allegations regarding the bikeshare program risk factor statements

                                  17   sufficiently state a claim under Section 11. Plaintiff alleges that the Registration Statement’s

                                  18   hypothetical risks were in fact “present realities,” and that “Lyft’s fleet of bikes were already

                                  19   experiencing dangerous defects and were being improperly repaired.” CCAC at ¶192. Similarly,

                                  20   as previously noted, the Court cannot resolve the parties’ materiality and adequacy disagreements

                                  21   at the pleading stage. See Pirani, 445 F. Supp. 3d at 386.7

                                  22           The other bikeshare program statements, however, constitute non-actionable puffery.

                                  23   These statements focus on Lyft’s “singular focus on revolutionizing transportation” and its

                                  24
                                       7
                                  25     The Court also finds that Plaintiff has plausibly pled violations of Items 105 and 303. Although
                                       the disclosures discuss the hypothetical risk of defects, improper repairs, and quality issues, at the
                                  26   motion to dismiss stage, the present reality of such defects and repair issues constitutes an omitted
                                       and “significant factor[ ] that make[s] an investment . . . risky.” See 17 C.F.R. § 229.105.
                                  27   Additionally, the question of whether the bike issues constituted a “trend” is a factual inquiry to be
                                       resolved at a later stage of these proceedings. For now, it is sufficient that Plaintiff pleads that
                                  28   Lyft knew of the defects prior to its IPO, and that the suspension or removal of the bikeshare
                                       program would have an “unfavorable impact . . . on revenues.” See id. at § 229.303(3)(a)(ii).
                                                                                         18
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 19 of 22




                                   1   “commit[ment] to high safety standards for the operation of bikes and scooters on [its] platform to

                                   2   best serve [its] riders and broader communities.” CCAC at ¶¶165, 169. Plaintiff argues that “Lyft

                                   3   ‘affirmatively create[d] a positive impression’ regarding a thriving bikeshare business that would

                                   4   drive growth, when in fact Lyft knew that it was ‘doing poorly’ in this area.” Opp. at 26 (citing In

                                   5   re Apple Inc., 2020 WL 2857397, at *14). However, the statements identified by Plaintiff do not

                                   6   make any representations as to the status of the bikeshare program. Instead, the statements talk

                                   7   generally of Lyft’s growth and business plan, which included both the bikeshare program and a

                                   8   scooter program. See CCAC at ¶165 (highlighting Lyft’s statement that it is “focused on

                                   9   revolutionizing transportation,” which includes “a network of shared bikes and scooters in a

                                  10   number of cities to address the needs of riders who are looked for lower-priced, more active and

                                  11   often more efficient options for short trips during heavy traffic.”). Plaintiff’s allegations that the

                                  12   bikes had known defects and repair issues do not contradict the statements about Lyft’s
Northern District of California
 United States District Court




                                  13   commitment to the bikeshare program and its role in Lyft’s overall business plan. Instead, as with

                                  14   the rider safety statements, the bikeshare program statements beyond the risk factor disclosures

                                  15   constitute non-actionable puffery.

                                  16          Accordingly, the Court GRANTS IN PART and DENIES IN PART Defendants’ motion

                                  17   to dismiss Plaintiff’s Section 11 claim regarding the bikeshare program and related risk factor

                                  18   statements.

                                  19          E.     Driver Benefits
                                  20          Finally, Plaintiff alleges that Lyft’s statements concerning its drivers were materially

                                  21   misleading because it “failed to disclose that Lyft’s strategy of treating drivers as independent

                                  22   contractors led to labor unrest which threatened the Company’s operations.” CCAC at ¶195. The

                                  23   statements identified by Plaintiff include:

                                  24                  Driver-Centric. We focus on providing drivers with a best-in-class
                                                      experience. From day one, we offered in-app tipping to help drivers
                                  25                  maximize earnings. Drivers have access to 24/7 support and earnings
                                                      tools as well as career coaches, education resources and flexible car
                                  26                  rental programs. We are also making significant investments in Driver
                                                      Hubs, our driver-centric service centers and community spaces, to
                                  27                  assist drivers on and off the road. We also introduced subscription
                                                      offerings to encourage greater ride frequency, thereby providing more
                                  28                  earning opportunities for drivers.
                                                                                         19
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 20 of 22



                                                      ...
                                   1                  Key Benefits to Drivers
                                                      We work hard to serve the community of drivers on our platform,
                                   2                  empowering them to be their own bosses and providing them the
                                                      opportunity to focus their time on what matters most. Key benefits to
                                   3                  drivers on our platform include:
                                                      • Flexibility. Whether someone is fully-employed or retired, having
                                   4                  the flexibility to work when they choose can make a big difference.
                                                      Drivers can sign up for Lyft easily from their device of choice. After
                                   5                  background and safety checks are completed and their application is
                                                      approved, they can start earning. Drivers can choose to get paid
                                   6                  almost instantly with Express Pay or choose to have their earnings
                                                      deposited on a weekly basis. In select cities, drivers who do not own
                                   7                  a vehicle can get a flexible car rental with our Express Drive program
                                                      in partnership with Hertz, Flexdrive and Avis Budget Group.
                                   8                  • Income. Drivers have earned over $10 billion on our platform since
                                                      inception. Our predictive technology around ride volume and demand
                                   9                  enables us to share key information with drivers about when and
                                                      where to drive in order to maximize their earnings on a real-time
                                  10                  basis.
                                                      • Trust and Safety. Safety is our top priority, and establishing a
                                  11                  community built on trust and safety is paramount to our success. We
                                                      were the first to provide up to $1 million in commercial automobile
                                  12                  liability insurance for Transportation Network Company, or TNC,
Northern District of California
 United States District Court




                                                      drivers from the moment they are matched with a rider until that rider
                                  13                  is dropped off. We also provide drivers support in emergency
                                                      situations and accidents. In addition, all riders using the Lyft app must
                                  14                  provide valid payment credentials and a phone number for
                                                      identification purposes prior to requesting a ride. All transactions are
                                  15                  processed through our platform, so drivers do not need to worry about
                                                      carrying cash.
                                  16                  • Extensive Support. We invest heavily in driver support and are
                                                      continuously innovating to improve driver experiences. Our Driver
                                  17                  Hubs and field locations in major cities serve as gathering places and
                                                      offer in-person support and a personal connection to Lyft employees.
                                  18                  In addition, drivers have access to 24/7 support and earnings tools, as
                                                      well as career coaches, education resources and other support to meet
                                  19                  their personal goals.
                                  20   Id. at ¶194; see also Registration Statement at 3, 7.

                                  21          Defendants argue that Plaintiff fails to allege falsity because the allegedly omitted facts

                                  22   “bear no connection to the substance of the statements” and because the omitted information was

                                  23   actually disclosed. Mot. at 21 (quoting In re Eventbrite, Inc. Sec. Litig., No. 18-cv-02019-EJD,

                                  24   2020 WL 2042078, at *13 (N.D. Cal. Apr. 28, 2020)). The Court agrees that the purportedly

                                  25   omitted facts lack a connection with the statements identified. The driver-related statements make

                                  26   no representation about the classification of Lyft drivers as employees or contractors, and instead

                                  27   highlight attributes that Lyft believes are “key benefits” to drivers. Plaintiff does not allege that

                                  28   the description of any of these “benefits” is misleading, but instead argues that the statements
                                                                                         20
                                         Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 21 of 22




                                   1   “suggested driver satisfaction to attract investors.” Opp. at 27. This “suggestion” is not enough,

                                   2   and the reasons Plaintiff offers to show falsity as to the driver statements (namely, Lyft’s

                                   3   classification of drivers as contractors and the existing labor unrest) have no connection with

                                   4   Lyft’s touted benefits to drivers within its platform. Thus, the Court GRANTS Defendants’

                                   5   motion as to the driver benefits statements.

                                   6          F.    Damages
                                   7          Defendants also argue that “Plaintiff’s Section 11 claims based on [rider] safety, first

                                   8   quarter, and driver benefits statements should be dismissed because he has not alleged damages

                                   9   arising from them.” Mot. at 24. According to Defendants, because the first-filed complaint was

                                  10   brought on April 15, 2019, Plaintiff cannot allege losses for the rider safety claims (because sexual

                                  11   assault allegations were publicly disclosed on August 1, 2019), the driver benefit statements

                                  12   (because the driver strike was announced on May 6, 2019), and the first quarter loss (because the
Northern District of California
 United States District Court




                                  13   10-Q was released on May 7, 2019). Id. at 24–25. Because the Court finds that Plaintiff fails to

                                  14   plead falsity as to the driver benefit statements and the omission of first quarter losses, the Court

                                  15   only addresses Defendants’ argument as to the rider safety and related risk factor statements.

                                  16          Importantly, “[d]amages are not an element of a Section 11 claim,” and courts have instead

                                  17   “treated Section 11’s damages measure as an affirmative defense.” Pirani, 445 F. Supp. 3d at 832

                                  18   (internal quotations and citations omitted). “For a complaint to be dismissed because the

                                  19   allegations give rise to an affirmative defense[,] the defense clearly must appear on the face of the

                                  20   pleading.” Id. (quoting McCalden v. Cal. Library Ass’n, 955 F.2d 1214, 1219 (9th Cir. 1990)).

                                  21   Defendants argue that “Plaintiff’s own allegations disprove Section 11 damages,” by highlighting

                                  22   a disclosure date after the first-filed complaint. Reply at 18. The Complaint belies Defendants’

                                  23   representations.

                                  24          Plaintiff identifies news stories as early as April 7, 2019 that began to publicly disclose

                                  25   sexual assault allegations and litigation. “On April 7, 2019, Anna Gilchrist shared her story of

                                  26   sexual harassment by a Lyft driver and the Company’s response on Twitter . . . On April 9, 2019,

                                  27   the San Francisco Chronic[le] published a story on Gilchrist’s experience and other safety issues

                                  28   at Lyft.” CCAC at ¶120. “Lyft’s stock price fell more than 20% between April 8 and April 10,
                                                                                         21
                                           Case 4:19-cv-02690-HSG Document 96 Filed 09/08/20 Page 22 of 22




                                   1   2019.” Id. Accordingly, it is not clear on the face of the pleading that Plaintiff cannot show

                                   2   damages, even assuming that April 15, 2019 was the date of the first-filed complaint.8

                                   3            Accordingly, the Court DENIES Defendants’ motion to dismiss Plaintiff’s Section 11

                                   4   claim regarding the rider safety risk factor statements.

                                   5       V.   CONCLUSION
                                   6            For the reasons noted above, the Court GRANTS IN PART and DENIES IN PART

                                   7   Defendants’ motion to dismiss the Consolidated Class Action Complaint. The Court DENIES

                                   8   Defendants’ motion to dismiss Plaintiff’s Section 11 claim regarding the rider safety risk factor

                                   9   statements and bikeshare program risk factor statements. 9 The Court GRANTS Defendants’

                                  10   motion to dismiss Plaintiff’s Section 11 claim regarding the rider safety statements, market share

                                  11   statements, Bookings metrics and first quarter loss statements, bikeshare program statements, and

                                  12   driver benefits statements for failure to plead falsity, WITH LEAVE TO AMEND. Any
Northern District of California
 United States District Court




                                  13   amended complaint must be filed within twenty-eight (28) days of the date of this order. Plaintiffs

                                  14   may not add new claims or parties without leave of Court.

                                  15

                                  16            IT IS SO ORDERED.

                                  17   Dated: 9/8/2020

                                  18                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23
                                       8
                                  24     Because the Complaint does not clearly and conclusively establish the damages affirmative
                                       defense, the Court need not reach the parties’ dispute regarding the date of the first-filed complaint
                                  25   at this time.
                                       9
                                         Plaintiffs claim under Section 15 is expressly premised on the Section 11 claim. CCAC ¶¶ 230–
                                  26   234. “[T]o state a claim against a control person under Section 15, Plaintiffs must plausibly allege
                                       (1) an underlying violation of Section 11 or 12, and (2) control.” Greenberg v. Sunrun Inc., 233 F.
                                  27   Supp. 3d 764, 772 (N.D. Cal. 2017). Defendants do not dispute control, and as noted above the
                                       Court finds that Plaintiff has alleged a Section 11 claim as to the rider safety risk factor statements
                                  28   and the bikeshare program risk factor statements. Accordingly, the Court DENIES Defendants’
                                       motion to dismiss Plaintiff’s Section 15 cause of action.
                                                                                         22
